United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3066
                        ___________________________

                                Stephanie Sims

                                     Plaintiff - Appellant

                                       v.

                      Metro Transit; Metropolitan Council

                                   Defendants - Appellees

                    Amalgamated Transit Union, Local 1005

                                        Defendant
                                 ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                ____________

                         Submitted: December 15, 2020
                              Filed: January 28, 2021
                                [Unpublished]
                                ____________

Before GRUENDER, ERICKSON, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

      Stephanie Sims filed this action alleging sexual harassment and retaliation
under the Minnesota Human Rights Act and 42 U.S.C. § 2000e-2, negligent
infliction of emotional distress, and other state common law claims. The district
court 1 granted summary judgment to Metro Transit and Metropolitan Council on all
counts. She appealed. After a careful review of the record, we find no error of law
and no basis for reversing the district court.

      We affirm the judgment of the district court. See 8th Cir. R. 47B.
                      ______________________________




      1
        The Honorable Paul A. Magnuson, United States District Judge for the
District of Minnesota.
                                   -2-